OPINION
PER CURIAM.
Rick Gottardi was convicted in Wrangell district court of hunting within one-quarter mile of the highway, a closed area, in violation of 5 AAC 81.240(1)(A).1 He shot a tame deer on the front lawn of a home in the Ketchikan area. The deer had lived around the home for about seventeen months, often sleeping on the front porch. The owner of the home considered the deer his pet. The judge sentenced Gottardi to three months in jail and a fine of $500.00, with half the fine suspended. On appeal, the superior court affirmed both the conviction and the sentence. Gottardi has appealed again. We affirm.
We find that the trial judge properly denied Gottardi’s motion for judgment of acquittal.2 Under the evidence presented by the state, a reasonable juror could have found that Gottardi was in a closed area when he fired the fatal shot(s).3 We also cannot say that the sentence was “clearly mistaken” 4 in light of the circumstances of the offense. While the sentence was heavy for a first hunting violation, it was well below the maximum.5 Further, Gottardi had prior convictions for having a loaded gun within the city and reckless driving which resulted from his apparent efforts to run down a dog with his car. To us, Gottardi’s ordinarily minor offenses reveal an antisocial nature warranting more than the minimum penalties.
AFFIRMED.

. The offense occurred near Ketchikan, but venue was transferred to Wrangell because of prejudicial pretrial publicity.


. Rule 29(a), Alaska R. Crim. P.


. In reaching this conclusion, we have followed the superior court’s construction of 5 AAC 80.-240(1)(A), which is most favorable to Gottardi, that this regulation prohibits the • hunting of deer within one-quarter mile measured laterally from the highway.


. McClain v. State, 519 P.2d 811 (Alaska 1974).


. Under AS 16.05.900, closed area violations are punishable by jail terms of up to six months and fines of up to $1,000.00.